Title: From Timothy Pickering to Jonathan Trumbull, Jr., 29 June 1781
From: Pickering, Timothy
To: Trumbull, Jonathan, Jr.


                        
                            Dear Sir,
                            Camp June 29. 1781.
                        
                        Previous to General Schuylers demand for nails, I have ordered from Pensylvania all that could be spared from
                            the immediate services of the posts in that state; in consequence, Colo. Miles, my deputy there, sent from Philadelphia—
                        
                            
                                 
                                487
                                 
                                lbs.
                                 
                                spikes and deck nails
                            
                            
                                
                                1099
                                
                                30d.
                                
                                nails
                            
                            
                                
                                2081
                                
                                24d.
                                
                                do
                            
                            
                                
                                5813
                                
                                20d.
                                
                                do
                            
                            
                                
                                587
                                
                                12d.
                                
                                do
                            
                        
                        which were forwarded from Trenton June 22d by teams to go thro’ to Kings’ ferry.
                        These I suppose have arrived to-day at Kingsferry. Tomorrow morning my storekeeper will go down to receive
                            them. Such as suit with Genl Schuyler’s estimate will be sent to Albany without delay. Colo. Miles had no 10d. nails,
                            which are the kind most wanted for the boats: However, these, with the 8d. nails, being the smallest that are required,
                            & taking but little iron to make them, I should not despair of furnishing enough of them, even if none should come
                            from Pensylvania in consequence of my last demand. Of the sizes above mentioned there will now be more than sufficient for
                            twice the number of boats required. As the caulking of the boats is the last part of the builders work, I cannot doubt of
                            receiving oakum in time from Philadelphia, should none arrive in the interim from Springfield.
                        You will be pleased to communicate the information to the General. I am dear sir yr most obedt servt
                        
                            T. Pickering Q.M.G.
                        
                    